Citation Nr: 0527754	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  99-16 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a compensable evaluation for allergic 
rhinitis.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to September 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.

During the course of the appeal, the veteran's claims file 
was transferred to the RO in Providence, Rhode Island.

This case was previously before the Board in May 2004 and 
January 2005 at which time it was remanded for additional 
development.


FINDING OF FACT

The competent medical evidence does not show any period where 
the veteran's service-connected allergic rhinitis is manifest 
by any polyps, and/or greater than a 50-percent obstruction 
of the nasal passages on both sides or complete obstruction 
on one side.


CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected allergic rhinitis are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.10, 4.31, 4.97, Diagnostic Code 6522 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service connection for sinusitis/allergic rhinitis was 
established in a January 1997 rating decision based on 
evidence of the disorders in service.  A noncompensable 
evaluation was assigned.  As noted in the Board's January 
2005 remand, sinusitis and rhinitis represent two distinct 
disabilities.  Hence, they warrant separate ratings.  The 
question what rating is warranted for sinusitis was addressed 
by the Board in January 2005, leaving for this decision only 
the question what rating is warranted for rhinitis. 

Private medical records from Reid Christopher, M.D., dated 
April to July 1999 indicated the veteran was seen in April 
for hiatal hernia and sinusitis.  He indicated that there 
were no acute changes in his problems.  On examination, the 
sinuses were nontender, but his turbinates were quite 
swollen.  It was questionable whether there was evidence of a 
nasal polyp on the left.  

VAMC medical records dated July to September 2000 do not 
indicate any complaints or treatment related to sinusitis or 
rhinitis.

The veteran underwent a VA ENT examination in January 2001.  
He reported being treated with decongestants, antihistamines, 
and antibiotics from time to time.  Testing indicated that he 
had good recognition for sense of smell and taste.  No 
disability due to any impairment of either taste or smell was 
found.  The nasal passages were patent and mucosa was clear; 
there were no secretions.  There was tenderness in the floor 
of the frontal sinuses bilaterally.  There were no purulent 
secretions or crusting.

VAMC medical records dated January to June 2002 show that in 
June, the veteran complained of ear pressure secondary to 
chronic sinus congestion, but there was no diagnosis of 
rhinitis.

The veteran underwent a VA examination in December 2003.  He 
reported having intermittent sinus problems for years.  He 
indicated that he generally had approximately two sinus 
infections a year with his last one occurring one-year 
earlier.  His infections reportedly occurred most often when 
allergies were aggravated during the summer months and 
usually required antibiotic treatment.  He reported that he 
was never hospitalized for his infections and denied sinus 
injuries.  The veteran reported that he had intermittent 
mucoid, occasional purulent discharge, intermittent sinus 
pressure, and headaches.  He denied any dyspnea or any other 
symptoms.  His symptoms reportedly were chronic from spring 
to fall, and he did not have symptoms for the remainder of 
the year.  He reported symptom free when his allergies were 
quiescent.  Upon examination of the nose, there was no 
abnormality.  His sinuses were nontender to palpation.  

VAMC records dated May 2003 to January 2004 do no show 
treatment or complaints related to rhinitis.  

By a Board remand dated in January 2005, the issue of 
entitlement to a compensable evaluation for rhinitis was 
remanded to the RO so that a separate evaluation could be 
assigned.  Sinusitis and rhinitis were originally combined 
together under one code and assigned a noncompensable 
evaluation.  

VAMC records dated March 2005 showed nasal mucosa to be pink, 
shiny, and moist, without any bleeding or exudates 
bilaterally.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Acto of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet.App. 103 
(2005).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
appellant with the aforementioned notice.  In this instance, 
even though the appellant was not provided the aforementioned 
notice prior to the rating decision in December 1998 
concerning his claim for a compensable evaluation for 
rhinitis, it is determined that he is not prejudiced by such 
failure.  

Written notice provided in July 2002 and May 2004 fulfills 
the requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's allergic rhinitis is rated as 0 percent 
disabling (noncompensable) under Diagnostic Code 6522, see 
38 C.F.R. § 4.114.  Under this code, a 10 percent evaluation 
is assignable for allergic rhinitis without polyps, but with 
greater than a 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  A 30 percent 
evaluation is assignable for allergic rhinitis with polyps.  

Analysis

Applying the criteria of Diagnostic Code 6522 to the facts of 
this case, the Board finds that, the veteran's disability 
simply is not characterized by a 50-percent obstruction of 
nasal passages on both sides, by a complete obstruction on 
one side, or by nasal polyps.

Specifically, VA treatment reports and examinations show no 
evidence of any nasal obstruction in either nasal passage.  
Additionally, all of the available objective medical evidence 
does not indicate nasal obstruction greater than 50-percent 
in nasal passages on both sides, complete obstruction on one 
side, or nasal polyps.  As such, the preponderance of the 
evidence simply does not show that the service-connected 
allergic rhinitis meets the criteria for a compensable 
disability evaluation. See 38 C.F.R. § 4.114, Diagnostic Code 
6522.

Therefore, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to a compensable evaluation for rhinitis is 
denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


